Citation Nr: 1105991	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 7, 2009 for the 
grant of a higher rate of dependency, indemnity and compensation 
(DIC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1943 to January 
1946.  He expired in September 2006.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA); which granted the appellant a higher rate of DIC 
based on her need for aid and attendance.  The award was made 
effective January 7, 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's claim for a higher rate of DIC based on the need 
for aid and attendance, dated on December 19, 2008 was received 
by VA on January 7, 2009.



CONCLUSION OF LAW

An effective date prior to January 7, 2009 for the grant of a 
higher rate of DIC based on the need for aid and attendance is 
precluded as a matter of law.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.400, 3.402(c) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The appellant's appeal is being denied as a matter of law.  In 
VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. 
App. 129 (2002).

The pertinent facts are not in dispute, and the outcome is 
controlled by law.  As there is no basis in law for granting the 
appellant's appeal, the VCAA is inapplicable.


II. Earlier effective date for aid and attendance allowance 
 
The law and regulations provide that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
the receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Moreover, 38 C.F.R. § 3.402 provides a specific rule governing 
the effective date of an award of aid and attendance or 
housebound benefits.  Generally, an award of a higher rate of DIC 
based on the need for aid and attendance will be effective the 
date the claim for that benefit was received.  

The regulation provides two limited exceptions.  First, when an 
award of DIC or pension based on an original or reopened claim is 
effective for a period prior to date of receipt of the claim, any 
additional DIC or pension payable to the surviving spouse by 
reason of need for aid and assistance or housebound status shall 
also be awarded for any part of the award's retroactive period 
for which entitlement to the additional benefit is established.  
38 C.F.R. § 3.402(c)(1).  Further, for the purpose of granting 
aid and attendance benefits, the date of departure from hospital, 
institutional, or domiciliary care at VA expense may constitute 
the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).  

The claim at issue pertains exclusively to special monthly 
compensation for aid and attendance and does not involve 
retroactive death pension or DIC benefits.  DIC was awarded in an 
October 2008 rating decision and there were no pending 
retroactive benefits at the time of the March 2009 decision 
granting aid and attendance benefits.

There is no evidence that the appellant's care was provided at VA 
expense.  All of the evidence shows that her treatment has been 
provided through non-VA sources and not at the behest of VA.  
Therefore, the latter part of 38 C.F.R. § 3.402(c)(1) and (2) are 
not for application.  

The appellant has pointed out that VA has a duty to liberally 
construe a claimant's applications and appeals in order to 
discern pending claims.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  She concedes, however, that she did not submit 
a "formal claim" for aid and attendance until her statement 
which was received on January 7, 2009.  She has pointed to no 
document or communication that could have been construed as an 
earlier claim.  

The claims folder contained no evidence regarding the appellants 
need for aid and attendance prior to January 7, 2009.  Records 
received in conjunction with her original claim for DIC based on 
service connection for the cause of the Veteran's death show that 
she had had a stroke with some dysphagia, but that she did not 
have any impairment in her ability to do activities of daily 
living.  See November 2005 report of Veteran's treatment at 
Mission Hospital.

Records received at the time of the January 7, 2009 claim show 
that the Veteran had had a fall, been diagnosed as having lung 
cancer, and needed a care giver.  Some of this information was 
contained in private treatment record created prior to her claim; 
but even if these treatment record could be construed as claims 
for aid and attendance the date of claim would be the date of 
their receipt by VA, January 7, 2009.  38 C.F.R. § 3.157(b)(2) 
(2010).  

VA received the claim based upon aid and attendance and/or on 
account of being housebound on January 7, 2009.  As to whether a 
claim was received earlier, the Board finds no evidence of there 
being such a claim.  Likewise, the appellant does not contend a 
claim for aid and attendance was filed prior to this date.  

While the appellant maintains that she is entitled to an 
effective date earlier than January 7, 2009 for an allowance for 
aid and attendance, the Board many not grant an earlier effective 
date, as that would predate the date of the claim.  The Board is 
constrained by the law and regulations made by Congress governing 
the establishment of effective dates for the award of 
compensation.  

Accordingly, the claim is denied.  38 C.F.R. §§ 3.400, 3.402.


ORDER

Entitlement to an effective date prior to January 7, 2009 for the 
grant of a higher rate of DIC based on the need for aid and 
attendance is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


